Citation Nr: 9911556	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-45 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), which granted service connection for a 
left knee disorder and assigned a noncompensable rating for 
that disability, effective from October 1994.  The veteran 
appealed that rating decision and the Montgomery, Alabama, 
RO, which certified the current appeal, granted the 20 
percent rating that is currently in effect in an April 1998 
rating decision.

The veteran testified at an RO hearing that was held in 
October 1997 and the Board then remanded the present matter 
in July 1998 to have the veteran scheduled for a travel board 
hearing (TBH), which he had also requested.  The TBH was 
scheduled for November 17, 1998, but, on that date, the 
veteran requested that it be re-scheduled due to a family 
emergency.  His request was accepted by the RO and construed 
as a Motion for Re-Scheduling of the Hearing and the veteran 
was then given the options of waiting for the re-scheduling 
of another TBH or testifying at a video conference hearing 
(VCH), in lieu of the TBH.

A VCH was held on February 25, 1999, before Jack W. 
Blasingame, who is a member of the Board's section rendering 
the determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1998).  The VCH was held with the 
veteran and his representative sitting in Montgomery, 
Alabama, and Mr. Blasingame sitting in Washington, D.C., the 
veteran having consented to have this type of hearing in lieu 
of the requested TBH.  A transcript of the VCH has been 
associated with the claims folder and the claim is now ready 
for its review on appeal.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected left knee disorder currently is productive of any 
degree of ankylosis, severe recurrent subluxation or lateral 
instability, limitation of flexion of the leg to 15 degrees 
or less, limitation of the extension of the leg to 20 degrees 
or more, nonunion of the tibia and fibula, with loose motion 
requiring brace, or malunion of the tibia and fibula, with 
marked knee or ankle disability.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the service-connected left knee disorder 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Codes 5003, 5010 and 5256 through 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a recent case, the United States Court of Appeals for 
Veterans Claims (the Court) clarified that its above holding 
in Francisco is not applicable to cases in which the veteran 
has expressed dissatisfaction with an initial rating assigned 
for a disability following an initial award of service 
connection for that disability.  The Court explained that, in 
this later type of cases, the evidence that was of record 
when the original rating was granted takes precedence over 
the recently-produced evidence and that, depending on the 
particular factual situation at hand, separate ratings might 
be warranted for separate periods of time, a practice known 
as "staged" ratings.  See, in this regard, Fenderson v. 
West, Jr., No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In the present case, the record shows that the veteran 
initiated his appeal of this issue by expressing his 
dissatisfaction with the initial rating that the RO assigned 
in its August 1995 rating decision.  This appears to place 
the present case under the Fenderson umbrella.  However, as 
noted earlier, the RO granted the 20 percent rating that is 
currently in effect in April 1998.  This grant, which was 
supported by medical evidence that was produced in 1996 and 
1997 (to be discussed later in this decision), was made 
effective retroactively to October 1994, which was the 
effective date of the original (August 1995) grant of service 
connection.  Therefore, the question of whether "staged" 
ratings in the zero-to-20 percent range might be warranted in 
the present case has obviously been rendered moot and needs 
not be addressed.  The appealed matter, however, must 
nevertheless be reviewed at this time because the veteran has 
said, as shown in the transcript of the February 1999 VCH, 
that he believes that he is entitled to at least a 50 percent 
rating for the service-connected left knee disorder.

The record shows that the veteran submitted his application 
for VA benefits in May 1994 and that he was promptly 
scheduled for a VA compensation and pension medical 
examination, which was conducted in December 1994.  According 
to the report of this medical examination, the veteran said 
that he injured his left knee in April 1977 (during service), 
that he underwent reconstructive surgery of that knee in 
September 1978 (also during service) and that, currently, the 
knee still bothered him, if he rode long distances, and hurt 
in cold weather and after standing on it.  The examination of 
the knee, however, was entirely normal, as the knee flexed 
from zero to 135 degrees and there was no instability or 
laxity of the anterior cruciate and collateral ligaments.  
The diagnosis was listed as a left knee injury, with mild 
degenerative arthritis of the medial femoral condyle, and 
signs and symptoms as described.

A December 1994 VA radiology diagnostic report supports the 
above diagnosis and objective findings, as it reveals that X-
Rays of the veteran's left knee showed mild narrowing of the 
joint space, with small osteophytes projecting both medially 
and laterally off the femoral condyles, but with no fracture 
or dislocation demonstrated.  The impression was listed as 
mild degenerative changes of the left knee.

Based on the above medical evidence, and due to the fact that 
there was no evidence of limitation of motion or involvement 
of multiple joints, the RO assigned the previously mentioned 
noncompensable rating when it granted service connection for 
a left knee disorder (specifically identified by the RO as 
post-operative anterolateral reconstruction of the left knee, 
with degenerative arthritis of the medial femoral condyle) in 
August 1995 under the provisions of Diagnostic Code 5010 of 
the Schedule.  (This is the diagnostic code pertaining to 
arthritis due to trauma, substantiated by X-Ray findings.  It 
mandates that the rating of this type of arthritis be 
accomplished under the provisions of Diagnostic Code 5003, 
which was previously discussed in this decision.)  The 
veteran then initiated, and thereafter perfected, his appeal 
of the noncompensable rating assigned in this rating 
decision.

VA outpatient medical records dated in July and September 
1996 confirm the fact that there was instability of the left 
knee.  Also, at the October 1997 RO hearing, the veteran 
said, in essence, that the severity of the service-connected 
left knee disorder warranted a compensable rating, as the 
left knee was painful, gave way, was unstable and gave him 
trouble navigating stairs, and also with bending and flexing.  
Another VA medical examination was then scheduled, and it was 
conducted in October 1997.

According to the report of the October 1997 VA "joints" 
examination, the veteran complained of pain, stiffness, 
swelling and locking of the left knee, which was hard to bend 
when flare-ups came.  He also said that he got buckling of 
the left knee, that he could not walk or stand for a long 
period of time and that going up and down stairs and running 
was difficult for him due to the pain.  The examiner noted 
that the veteran had a left knee "Don Joy" brace and had 
used in the past a "Lenox Hill" brace.  On examination, 
flexion was accomplished to 130 degrees and extension to 0 
degrees.  The pain started in flexion at 90 degrees and ended 
at -10 degrees.  There was mild swelling and tenderness on 
the medial and lateral aspects, as well as mediolateral 
instability, and it was noted that the veteran walked with a 
limp to the left with the left knee brace.  The diagnosis was 
listed as unstable left knee with degenerative joint disease.

Pursuant to the above 1996 and 1997 VA medical evidence, the 
RO granted the current 20 percent rating in its rating 
decision of April 1998, under the provisions of Diagnostic 
Code 5257, which is the diagnostic code that addresses 
impairment of the knee manifested by its recurrent 
subluxation or lateral instability and which calls for a 20 
percent rating when the impairment is considered moderate in 
nature.
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5257 (1998).

A 20 percent rating is also warranted for the dislocation of 
the semilunar cartilage, accompanied by frequent episodes of 
"locking," pain and effusion into the joint (Diagnostic 
Code 5258); limitation of the flexion of the leg to 30 
degrees (Diagnostic Code 5260); limitation of the extension 
of the leg to 15 degrees (Diagnostic Code 5261); and 
impairment of the tibia and fibula that is manifested by 
their malunion, with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5260, 5261, 5262 (1998).  It is also warranted, as 
noted earlier, if there is X-Ray evidence of the arthritic 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
if there is no evidence of limitation of motion.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1998).

A 40 percent rating would be warranted for ankylosis of the 
knee, in flexion between 10 and 20 degrees (Diagnostic Code 
5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their nonunion, with loose 
motion, requiring brace (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262 (1998).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1998).

As shown above, the schedular criteria for a rating in excess 
of 20 percent for the service-connected left knee disorder 
have not been met, as it has not been demonstrated that there 
is evidence of ankylosis, severe recurrent subluxation or 
lateral instability, limitation of flexion of the leg to 15 
degrees or less, limitation of the extension of the leg to 20 
degrees or more, nonunion of the tibia and fibula, with loose 
motion requiring brace, or malunion of the tibia and fibula, 
with marked knee or ankle disability, as would be required 
for ratings exceeding 20 percent under the provisions of 
Diagnostic Codes 5256 through 5262 of the Schedule.

The Board has, of course, taken into consideration the 
veteran's complaints of pain and weakness attributable to the 
service-connected left knee disorder, but it is felt, based 
on the medical evidence that is of record, that the degree of 
the left knee's functional loss or impairment due to pain, 
weakness, etc., that is currently produced by the service-
connected disorder is already accounted for in the rating of 
20 percent that is now in effect.  Consequently, and in view 
of all of the above, the Board has no other recourse but to 
conclude that the schedular criteria for a rating exceeding 
20 percent for the service-connected left knee disorder have 
not been met and that the preponderance of the evidence is 
against the appealed claim for an increased rating.  The 
claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in that regard.


ORDER

A disability evaluation in excess of 20 percent for a left 
knee disorder is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

